DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-6, 9-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franck (US 2016/0325555).
	Regarding to claims 1, 5-6, 11:
Franck discloses a printing system comprising:
             a print head (FIG. 1, element 1) to transfer two or more colorants from respective reservoirs (FIG. 1, elements 4-5) to a substrate according to respective drop sequences, each drop sequence defining a mapping between an input color channel value and an output number of drops of the colorant (paragraphs [0024], [0030], [0036]);
              a first reservoir to contain a first colorant, couple to the print head, and supply the first colorant to the print head; and a second reservoir to contain a second colorant, couple to the print head, and supply the second colorant to the print head (FIG. 1 and paragraphs [0067]-[0068]: The printing unit 1 is supplied with different inks from two ink tanks 4-5, wherein one is lighter ink and the other is darker ink);
                            wherein a first drop sequence for the first colorant defines a different mapping to a second drop sequence for the second colorant (paragraphs [0024] and [0036]: Each of number of drops for the lighter ink and that for the darker ink corresponds to a different binary number (mapping)).
Regarding to claims 3-4, 9-10, 14-15: wherein the first drop sequence defines a first maximum number of drops, and the second drop sequence defines a second maximum number of drops that is greater than the first maximum number of drops, wherein the first colorant is lighter than the second colorant (paragraphs [0030]-[0032]: A binary number corresponds to a number of drops for brighter ink or darker ink).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853